Citation Nr: 1614168	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-25 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a higher initial disability rating (or evaluation) for the service-connected bilateral hearing loss, in excess of 0 percent for the period from September 25, 2008 to November 18, 2013, and in excess of 10 percent from November 18, 2013.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1968 to July 1970, and from June 1973 to June 1975.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) initial disability rating effective September 25, 2008 (the date the service connection claim was received by VA), and denied service connection for tinnitus.  The agency of original jurisdiction (AOJ) is the VA RO in Detroit, Michigan.  A claim for service connection for bilateral hearing loss and tinnitus was received in September 2008. 

In October 2013, the Board remanded the issues on appeal for additional development.  A November 2013 rating decision granted a 10 percent disability rating for the bilateral hearing loss from November 18, 2013 (the date of a VA audiology examination), creating "staged" initial disability ratings.  

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The appeal is REMANDED to the AOJ.  


REMAND

The Veteran submitted a September 2014 private audiogram and medical opinion, which have not been considered by the AOJ in the first instance.  The representative specifically requested AOJ consideration of this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).  Hence, the Board must remand this matter for AOJ consideration of this evidence and for issuance of a supplemental statement of the case reflecting such consideration.  

Further, a claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  In a January 2016 written statement, the representative contended that the November 2013 VA examination report reflects that the bilateral hearing loss greatly affects the Veteran's social and employment functionality.  The representative contended that the Veteran would not be able to be gainfully employed due to the service-connected hearing loss.  The Board finds that the Veteran has reasonably raised a claim for a TDIU in conjunction with the initial rating issue being remanded below; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.       

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  The AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.  

3.  The AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record and readjudicate the issues of service connection for tinnitus and a higher initial disability rating for the service-connected bilateral hearing loss, in excess of 0 percent for the period from September 25, 2008 to November 18, 2013, and in excess of 10 percent from November 18, 2013, in light of all pertinent evidence (to particularly include evidence submitted after the most recent November 2013 supplemental statement of the case).  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




